Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1405 Filed 04/22/21 Page 1 of 35



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


JASON YOUNGS, #229558,

                   Petitioner,

v.                                            CASE NO. 2:18-CV-11629
                                              HONORABLE PAUL D. BORMAN

RANDEE REWERTS,

                   Respondent.
__________________________________/

  OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
 HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.    Introduction

      This is a pro se habeas case brought pursuant to 28 U.S.C. § 2254. Michigan

prisoner Jason Youngs (“Petitioner”) was convicted of first-degree home invasion,

MICH. COMP. LAWS § 750.110a(2), and unarmed robbery, MICH. COMP. LAWS

§ 750.530, following a jury trial in the Shiawassee County Circuit Court. He was

sentenced, as a fourth habitual offender, MICH. COMP. LAWS § 769.12, to consecutive

terms of 16 years 8 months to 41 years 8 months and 11 years 8 months to 41 years 8

months imprisonment on those convictions in 2015. In his pleadings, Petitioner

raises claims concerning the right to counsel, the conduct of the prosecutor, and the

effectiveness of counsel. For the reasons set forth herein, the Court denies the
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1406 Filed 04/22/21 Page 2 of 35



petition for a writ of habeas corpus. The Court also denies a certificate of

appealability and denies Petitioner leave to proceed in forma pauperis on appeal.

II.   Facts and Procedural History

      Petitioner’s convictions arise from a home invasion and attempted robbery at

the home of Robert Lacina in Ovid, Shiawassee County, Michigan on October 27,

2014. The Michigan Court of Appeals described the underlying facts, which are

presumed correct on habeas review, see 28 U.S.C. § 2254(e)(1); Wagner v. Smith,

581 F.3d 410, 413 (6th Cir. 2009), as follows:

      The jury convicted Youngs of breaking into the home of Robert Lacina
      in Ovid, Michigan, on October 27, 2014, and then assaulting Lacina
      when Lacina returned to the home while Youngs was still there. The
      prosecutor's theory at trial was that Youngs planned the offense with
      Jamie Rummell, who was Youngs's ex-wife or girlfriend and Lacina's
      employee.

      Rummell testified at trial pursuant to a plea agreement. She stated that
      she and Youngs planned for Youngs to break into Lacina's house and
      steal his property while she accompanied Lacina on a trip to AuGres,
      Michigan to winterize a trailer there. While Rummell and Lacina were
      gone, Rummell sent text messages to Youngs informing him of their
      location and expected return. Evidence suggested that Youngs may not
      have received Rummell's text messages because he had turned off his
      cell phone to prevent it from being linked to the vicinity of Lacina's
      home at the time of the offense. When Lacina and Rummell arrived at
      Lacina's house, Rummell saw Youngs's truck still in the driveway.
      Lacina began to enter his house, but was assaulted by a person who was
      inside. According to Lacina, the assailant repeatedly hit him, knocked
      him down, and then kicked him in the face and head. Lacina's teeth were
      broken during the assault. The assailant then entered the red truck in the
      driveway and drove away.


                                           2
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1407 Filed 04/22/21 Page 3 of 35




      After the intruder left, Lacina discovered that a door to his home had
      been ripped off its frame and his bedroom had been ransacked. In
      addition, a safe that had been hidden was on the floor and had been
      opened. Lacina did not notice anything missing, but at Rummell's
      suggestion he initially told the police that $5,000 had been taken from
      his house. Lacina later admitted to the police that nothing had been
      stolen.

      After the offense, the police attempted to locate Youngs through his
      parole officer, Brian Stevens. When Youngs subsequently met with
      Stevens, Youngs uncharacteristically was not carrying his cell phone and
      said that he had left it at a job site. Additionally, Youngs was not driving
      his red truck and said it had broken down. Stevens provided Youngs
      with the contact information for the detective who wanted to speak to
      him. Youngs said he would call the detective, but never did. Youngs was
      later arrested and incarcerated for absconding from his parole. While in
      jail, he was incarcerated with Lakendrik Willis. At trial, Willis testified
      that Youngs admitted his involvement in the break-in and assault at
      Lacina's house. Willis provided detailed information about the offense
      and Youngs's efforts to avoid detection, which he claimed he learned
      from Youngs.

      At trial, Youngs's lawyer suggested that Lacina collaborated with
      Rummell to plan the home invasion and commit insurance fraud and
      that, with Willis's help, the two were now attempting to place the blame
      on Youngs to get themselves out of trouble. As noted above, the jury
      found Youngs guilty of first-degree home invasion and armed robbery.

People v. Youngs, No. 328969, 2017 WL 430234, *1-2 (Mich. Ct. App. Jan. 31,

2017) (unpublished).

      Following his convictions and sentencing, Petitioner filed an appeal of right

with the Michigan Court of Appeals raising several claims of error, including the

claims presented on habeas review. The court denied relief and affirmed Petitioner’s


                                           3
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1408 Filed 04/22/21 Page 4 of 35



convictions and sentences. Id. at pp. 2-9. Petitioner filed an application for leave to

appeal with the Michigan Supreme Court, which was denied in a standard order.

People v. Youngs, 501 Mich. 862, 901 N.W.2d 100 (2017).

      Petitioner thereafter filed his federal habeas petition raising the following

claims:

      I.     The trial court violated his right to the effective assistance of
             counsel in violation of the Sixth Amendment when it precluded
             any further plea negotiations prior to the appointment of substitute
             counsel.

      II.    The prosecutor engaged in substantial misconduct that denied him
             a fair trial in violation of the United States Constitution’s
             Fourteenth Amendment Due Process Clause where he utilized the
             perjured testimony of Lakendric Willis, and knowingly and
             materially misled the jury in closing argument concerning the
             source of Mr. Willis’s information.

      III.   He was denied the effective assistance of counsel and a fair trial in
             violation of the Sixth and Fourteenth Amendment to the United
             States Constitution where appointed counsel:

             a.    made an indefensible mid-trial strategy change that
                   included his opening statement promise to the jury of
                   defendant’s testimony;

             b.    endorsed the testimony of Lakendric Willis in opening
                   statement and failed to destroy his credibility with
                   documentary evidence;

             c.    acquiesced with the prosecution striking witnesses
                   critical to the defense;

             d.    failed to investigate and produce testimony and


                                           4
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1409 Filed 04/22/21 Page 5 of 35



                        evidence vital to the defense;

               e.       knowingly permitted the State’s use of perjured
                        testimony that violated evidentiary rules and
                        defendant’s right to due process and failed to respond
                        to material misrepresentations;

               f.       failed to request “disputed accomplice” and “mistake
                        of fact” jury instructions.

Respondent has filed an answer to the habeas petition contending that it should be

denied because the first two claims are procedurally defaulted and all of the claims

lack merit.

III.   Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

codified at 28 U.S.C. § 2241 et seq., sets forth the standard of review that federal

courts must use when considering habeas petitions brought by prisoners challenging

their state court convictions. The AEDPA provides in relevant part:

          An application for a writ of habeas corpus on behalf of a person in
          custody pursuant to the judgment of a State court shall not be
          granted with respect to any claim that was adjudicated on the merits
          in State court proceedings unless the adjudication of the claim--

         (1)        resulted in a decision that was contrary to, or involved an
                    unreasonable application of, clearly established Federal law, as
                    determined by the Supreme Court of the United States; or

         (2)        resulted in a decision that was based on an unreasonable
                    determination of the facts in light of the evidence presented in
                    the State court proceeding.


                                            5
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1410 Filed 04/22/21 Page 6 of 35



28 U.S.C. §2254(d) (1996).

      “A state court’s decision is ‘contrary to’ ... clearly established law if it ‘applies

a rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

‘confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [that] precedent.’”

Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam) (quoting Williams v.

Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone, 535 U.S. 685, 694

(2002). “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a federal

habeas court to ‘grant the writ if the state court identifies the correct governing legal

principle from [the Supreme] Court but unreasonably applies that principle to the

facts of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting

Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694. However, “[i]n order for

a federal court find a state court’s application of [Supreme Court] precedent

‘unreasonable,’ the state court’s decision must have been more than incorrect or

erroneous. The state court’s application must have been ‘objectively unreasonable.’”

Wiggins, 539 U.S. at 520-21 (citations omitted); see also Williams, 529 U.S. at 409.

The “AEDPA thus imposes a ‘highly deferential standard for evaluating state-court

rulings,’ and ‘demands that state-court decisions be given the benefit of the doubt.’”

Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521 U.S. at 333, n. 7);



                                            6
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1411 Filed 04/22/21 Page 7 of 35



Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).

      A state court’s determination that a claim lacks merit “precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court has

emphasized “that even a strong case for relief does not mean the state court’s

contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63,

75 (2003)). Pursuant to § 2254(d), “a habeas court must determine what arguments

or theories supported or ... could have supported, the state court’s decision; and then

it must ask whether it is possible fairminded jurists could disagree that those

arguments or theories are inconsistent with the holding in a prior decision” of the

Supreme Court. Id. Thus, in order to obtain habeas relief in federal court, a state

prisoner must show that the state court’s rejection of his claim “was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Id.; see also White v.

Woodall, 572 U.S. 415, 419-20 (2014). Federal judges “are required to afford state

courts due respect by overturning their decisions only when there could be no

reasonable dispute that they were wrong.” Woods v. Donald, 575 U.S. 312, 316

(2015). A habeas petitioner cannot prevail as long as it is within the “realm of



                                           7
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1412 Filed 04/22/21 Page 8 of 35



possibility” that fairminded jurists could find the state court decision to be

reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct. 1149, 1152 (2016).

      Section 2254(d)(1) limits a federal habeas court’s review to a determination of

whether the state court’s decision comports with clearly established federal law as

determined by the Supreme Court at the time the state court renders its decision.

Williams, 529 U.S. at 412; see also Knowles v. Mirzayance, 556 U.S. 111, 122

(2009) (noting that the Supreme Court “has held on numerous occasions that it is not

‘an unreasonable application of clearly established Federal law’ for a state court to

decline to apply a specific legal rule that has not been squarely established by this

Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 125-26 (2008) (per curiam));

Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003). Section 2254(d) “does not require a

state court to give reasons before its decision can be deemed to have been

‘adjudicated on the merits.’” Harrington, 562 U.S. at 100. Furthermore, it “does not

require citation of [Supreme Court] cases–indeed, it does not even require awareness

of [Supreme Court] cases, so long as neither the reasoning nor the result of the state-

court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also

Mitchell, 540 U.S. at 16.

      The requirements of clearly established law are to be determined solely by

Supreme Court precedent. Thus, “circuit precedent does not constitute ‘clearly



                                           8
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1413 Filed 04/22/21 Page 9 of 35



established Federal law as determined by the Supreme Court’” and it cannot provide

the basis for federal habeas relief. Parker v. Matthews, 567 U.S. 37, 48-49 (2012)

(per curiam); see also Lopez v. Smith, 574 U.S. 1, 2 (2014) (per curiam). The

decisions of lower federal courts, however, may be useful in assessing the

reasonableness of the state court’s resolution of an issue. Stewart v. Erwin, 503 F.3d

488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)); Dickens v. Jones, 203 F. Supp. 354, 359 (E.D. Mich. 2002).

      A state court’s factual determinations are presumed correct on federal habeas

review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption

only with clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61

(6th Cir. 1998). Moreover, habeas review is “limited to the record that was before

the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

IV.   Analysis

      A.     Procedural Default

      As an initial matter, Respondent contends that Petitioner’s first and second

habeas claims are barred by procedural default. The Court declines to address this

defense. Procedural default is not a jurisdictional bar to habeas review. See Howard

v. Bouchard, 405 F.3d 459, 476 (6th Cir. 2005). Moreover, federal courts on habeas

review “are not required to address a procedural-default issue before deciding



                                          9
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1414 Filed 04/22/21 Page 10 of 35



against the petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir.

2003) (citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). The Supreme Court

has explained the rationale behind such a policy: “Judicial economy might counsel

giving the [other] question priority, for example, if it were easily resolvable against

the habeas petitioner, whereas the procedural-bar issue involved complicated issues

of state law.” Lambrix, 520 U.S. at 525. Such is the case here. The procedural issue

is complex and the substantive claims are more readily decided on the merits.

Accordingly, the Court shall proceed to the merits of Petitioner’s habeas claims.

      B.     Merits

             1.     Right to Counsel Claim

      Petitioner first asserts that he is entitled to habeas relief because the trial court

violated his right to counsel by requiring him to consider whether to accept or reject

a plea offer before appointing new counsel and giving him the opportunity to consult

with new counsel about the plea offer. Respondent contends that this claim is barred

by procedural default and that it lacks merit.

      The Sixth Amendment to the United States Constitution provides for the right

to counsel in criminal prosecutions. U.S. CONST. AMEND. VI. Consequently, a

criminal defendant has a right to counsel during the critical stages of his or her

criminal proceedings. See, e.g., Bell v. Cone, 535 U.S. 685, 695-96 (2002); Roe v.



                                           10
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1415 Filed 04/22/21 Page 11 of 35



Flores-Ortega, 528 U.S. 470, 483 (2000); United States v. Cronic, 466 U.S. 648, 659

(1984); United States v. Wade, 388 U.S. 218, 227 (1967); see also Van v. Jones, 475

F.3d 292, 311-12 (6th Cir. 2007). The right to counsel encompasses the right to

counsel of choice, but that right is generally cognizable only to the extent that a

defendant can retain counsel with private funds; an indigent defendant does not have

an absolute right to choose appointed counsel. United States v. Gonzalez-Lopez, 548

U.S. 140, 151 (2006).

      The complete denial or absence of counsel at a critical stage of the

proceedings is a per se Sixth Amendment violation which mandates a presumption

of prejudice and is generally not subject to harmless error review. See Holloway v.

Arkansas, 435 U.S. 475, 489 (1978) (ruling that reversal is automatic when a

defendant is denied counsel during a critical stage or throughout the prosecution of a

capital offense); see also Cronic, 466 U.S. at 659-60; Van, 475 F.3d at 312. A

partial denial of counsel or the absence of counsel at a non-critical stage of the

proceedings, however, is not such a structural error. Rather, such a trial-type error

requires an inquiry into the prejudicial effect and/or harmlessness of the error.

Satterwhite v. Texas, 486 U.S. 249, 256-58 (1988); Rushen v. Spain, 464 U.S. 114,

117-18 (1983); Coleman v. Alabama, 399 U.S. 1, 11 (1970); Wade, 388 U.S. at 239-

40; Hereford v. Warren, 536 F.3d 523, 532-33 (6th Cir. 2008).



                                           11
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1416 Filed 04/22/21 Page 12 of 35



      The Michigan Court of Appeals reviewed this claim for plain error and denied

relief. The court explained:

      We disagree with Youngs's claim that by requiring him to decide
      whether to accept or reject the plea offer before appointing a new
      lawyer, the trial court effectively denied him the representation of a
      lawyer at the “critical juncture” of determining whether to accept or
      reject the plea offer. Although Youngs's then appointed lawyer
      expressed his reluctance to proceed if Youngs was displeased with him,
      he repeatedly stated that he was willing to continue as Youngs's lawyer
      and was prepared for trial. He also continued to represent Youngs until
      Youngs made his choice whether to accept or reject the plea offer.
      Additionally, in conjunction with the trial court, Youngs's original
      lawyer advised Youngs of the terms of the plea offer, including the
      benefits of the offer compared to the risks of proceeding to trial. In
      particular, Youngs was informed that the plea offer would entitle him to
      be sentenced within a defined sentence range and receive concurrent
      sentences, whereas if he was convicted at trial he would likely be
      subject to a higher sentencing guidelines range and would be subject to
      consecutive sentencing. Youngs, therefore, was not without a lawyer at
      the time he was required to accept or reject the plea offer.

      Moreover, Youngs has not shown, or even argued, that a new lawyer
      could have provided any additional information or advice about the
      proposed plea offer that his then existing lawyer had not already
      provided. Although Youngs argued during trial that his former lawyer
      had not communicated with him concerning discovery, Youngs never
      made this complaint about his lawyer during any of the plea
      discussions. The record of the plea discussions reflects that there were
      extensive discussions about the possible risks if Youngs were to forego
      the plea agreement, and the benefits of the plea offer, such as not having
      to worry about the possibility of serving consecutive sentences and a
      reduction of the sentencing guidelines range. In addition, Youngs has
      not provided any evidence that a new lawyer would have reasonably
      been likely to obtain a more favorable plea offer. We note that both the
      trial court and the prosecutor had repeatedly rejected Youngs's attempts
      to renegotiate the plea to provide for a hard sentencing cap. Moreover,


                                         12
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1417 Filed 04/22/21 Page 13 of 35



        the trial court had expressed its unwillingness to consider additional
        plea offers because the normal time for accepting a plea agreement had
        already expired at the time of the plea discussions.

        In light of all of these reasons, Youngs has failed to establish a plain
        error affecting his substantial rights with respect to this issue.

Youngs, 2017 WL 430234 at *5.

        The state court’s decision is neither contrary to Supreme Court precedent nor

an unreasonable application of federal law or the facts.1 First, Petitioner was not

deprived of counsel during a critical stage of his criminal proceedings. Rather, the

record shows that Petitioner was represented by existing counsel during the plea

negotiations and during the hearing when the trial court required him to decide

whether to accept or reject the plea offer. Existing counsel was not excused from

service until after Petitioner made his decision to reject the plea offer and to proceed

with a trial. See 4/24/15 Hrg. Tr., pp. 5-17; ECF No. 7-4, PageID.261-273.

        Second, the fact that Petitioner was dissatisfied with existing counsel’s

performance does not mean that he was constructively without counsel during the

plea proceedings and the hearing. As the Supreme Court has explained, “in

evaluating Sixth Amendment claims, ‘the appropriate inquiry focuses on the

adversarial process, not on the accused’s relationship with his lawyer as such.’”

        1
          Petitioner contends that the Court should review this claim de novo because the
 Michigan Court of Appeals did not cite federal cases in ruling on this claim. It is well-settled,
 however, that a state court need not cite federal law to have decided the merits of a federal claim.
 See, e.g., Early, 537 U.S. at 8; Davis v. Johnson, 661 F. App’x 869, 876 (6th Cir. 2016).

                                                 13
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1418 Filed 04/22/21 Page 14 of 35



Wheat v. United States, 486 U.S. 153, 159 (1988) (quoting Cronic, 466 U.S. at 657

n. 21); see also Bell v. Cone, 535 U.S. 685, 695-96 (2002) (confirming that Cronic’s

presumption of prejudice only applies when counsel is totally absent during a critical

stage of the proceedings); Morris v. Slappy, 461 U.S. 1, 13 (1983) (a defendant has

no legal right to a meaningful attorney-client relationship – only the right to an

effective advocate). While Petitioner may have been dissatisfied with counsel’s

conduct, he fails to show that there was a complete denial of counsel at this stage of

the proceedings. Cronic does not apply to this claim.

      Lastly, Petitioner fails to show that he was prejudiced by the Court’s

requirement that he make a decision about the plea offer while represented by

existing counsel rather than substitute counsel (who would be appointed for trial). A

criminal defendant does not have a right to be offered a plea bargain or a right to

have a judge accept it. Lafler v. Cooper, 566 U.S. 156, 168 (2012) (citing Frye v.

Missouri, 566 U.S. 134 (2012)); Weatherford v. Bursey, 429 U.S. 545, 561 (1977).

The trial court in this case gave Petitioner ample opportunity to consider the plea

offer. See ECF No. 7-3, 7-4. The record indicates that the prosecutor and existing

counsel advised Petitioner about the plea offer, and that the trial court and existing

counsel ensured that Petitioner understood the consequences of accepting or

rejecting that plea offer. See ECF No. 7-3, PageID.249-250; ECF No. 7-4,



                                          14
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1419 Filed 04/22/21 Page 15 of 35



PageID.259-266. Moreover, Petitioner does not indicate what more substitute

counsel could have done to assist him in better understanding his options about the

existing plea bargain or in obtaining a more favorable one. Conclusory allegation

are insufficient to warrant habeas relief. See Cross v. Stovall, 238 F. App’x 32,

39-40 (6th Cir. 2007); Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998)

(conclusory allegations of ineffective assistance of counsel do not justify habeas

relief); see also Washington v. Renico, 455 F.3d 722, 733 (6th Cir. 2006) (bald

assertions and conclusory allegations do not provide a basis for an evidentiary

hearing on habeas review). Petitioner thus fails to establish that the trial court’s

action deprived him of his right to the effective assistance of counsel during the plea

process. See, e.g., Strickland v. Washington, 466 U.S. 668 (1984), discussed infra.

Habeas relief is not warranted on this claim.

             2.     Prosecutorial Misconduct Claims

      Petitioner next asserts that he is entitled to habeas relief because the

prosecutor engaged in misconduct by using allegedly false/perjured testimony from

Lakendric Willis and by misleading the jury in closing argument concerning the

source of Willis’ information by stating that Willis could have only obtained the

information from Petitioner. Respondent contends that these claims are barred by

procedural default and that they lack merit.



                                           15
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1420 Filed 04/22/21 Page 16 of 35



      The United States Supreme Court has stated that prosecutors must “refrain

from improper methods calculated to produce a wrongful conviction.” Berger v.

United States, 295 U.S. 78, 88 (1935). To prevail on a claim of prosecutorial

misconduct, a habeas petitioner must demonstrate that the prosecutor's conduct or

remarks “so infected the trial with unfairness as to make the resulting conviction a

denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974);

Darden v. Wainwright, 477 U.S. 168, 181 (1986) (citing Donnelly); see also Parker

v. Matthews, 567 U.S. 37, 45 (2012) (confirming that Donnelly/Darden is the proper

standard).

      Additionally, the Supreme Court has made clear that the “deliberate deception

of a court and jurors by the presentation of known and false evidence is incompatible

with the rudimentary demands of justice.” Giglio v. United States, 405 U.S. 150,

153 (1972). It is thus well-settled that “a conviction obtained by the knowing use of

perjured testimony is fundamentally unfair, and must be set aside if there is any

reasonable likelihood that the false testimony could have affected the judgment of

the jury.” United States v. Agurs, 427 U.S. 97, 103 (1976) (footnote omitted); see

also Napue v. Illinois, 360 U.S. 264, 271 (1959); Coe v. Bell, 161 F.3d 320, 343 (6th

Cir. 1998). To prevail on a claim that a conviction was obtained by evidence that the

government knew or should have known to be false, a defendant must show that the



                                          16
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1421 Filed 04/22/21 Page 17 of 35



statements were actually false, that the statements were material, and that the

prosecutor knew that the statements were false. Coe, 161 F.3d at 343. A habeas

petitioner bears the burden of proving that the disputed testimony constituted

perjury. Napue, 360 U.S. at 270.

      The Michigan Court of Appeals reviewed these claims for plain error and

denied relief. The court explained:

      Youngs first argues that the prosecutor committed misconduct by
      permitting Willis to falsely testify that he did not receive any
      information about the break-in from either his girlfriend, Tawny Felzke,
      or her brother, Jerry Felzke, and by then misleading the jury into
      believing that Willis's knowledge of the offense came solely from
      Youngs. It is a violation of due process for the prosecutor to knowingly
      use false testimony to obtain a conviction or to allow testimony that the
      prosecutor knows is false to stand uncorrected. People v. Herndon, 246
      Mich. App. 371, 417; 633 N.W.2d 376 (2001). However, it is not
      apparent from the record that Willis committed perjury. The prosecutor
      elicited that Willis had spoken to Tawny Felzke about Youngs, but
      Willis denied that Tawny provided him with the detailed information
      that he provided at trial. Nothing in the record indicates that this
      testimony was false. The case report on which Youngs relies indicates
      that Tawny Felzke may have provided Willis with some general
      information about what Youngs told her brother. However, Willis
      testified about a number of details not mentioned in the case report,
      including Youngs's interaction with his parole officer, Youngs's lies to
      the officer, what Youngs had done to his truck and cell phone, his
      actions in trying to remove incriminating evidence, and information
      about the agreement with Rummell to try to convince Lacina to falsely
      claim that $5,000 had been stolen. The prosecutor, and even Youngs's
      lawyer, could have asked more follow-up questions to allow the jury to
      determine what specific information Tawny Felzke may have actually
      provided to Willis. However, the prosecutor's failure to further inquire
      into testimony that has not been proven to be false does not constitute


                                          17
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1422 Filed 04/22/21 Page 18 of 35



      misconduct. Accordingly, because the record does not clearly establish
      that Willis lied about obtaining his knowledge of the offense from
      Youngs, we reject this claim of error.

Youngs, 2017 WL 430234 at *7.

      The state court’s decision is neither contrary to Supreme Court precedent nor

an unreasonable application of federal law or the facts. First, Petitioner fails to

establish that the prosecution knowingly presented false testimony. At trial, Willis

described various details of the crime and Petitioner’s attempts to evade

responsibility and explained that Petitioner provided that information to him when

they shared a jail cell for two weeks. ECF No. 7-5, PageID.509-529. Willis

admitted that he spoke to his girlfriend, Tawny Felske, about Petitioner, but stated

that he did not obtain detailed information from her because he did not want it to be

third-party information. Id. at PageID.529-530. On cross-examination, Willis

testified that Tawny Felske visited him every week in jail, but he did not discuss the

case with her. Id. at PageID.540. On re-cross, Willis clarified that Tawny Felske

spoke to him about Petitioner, but did not give him the information that he provided

at trial. Id. at PageID.540-541. The report of Tawny Felzke’s police interview

indicates that she gave Willis brief information about the crime based upon

information from her brother Jerry Felzke, namely telling Willis that Petitioner broke

into the victim’s residence believing that he would be up north, stole some things,



                                           18
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1423 Filed 04/22/21 Page 19 of 35



and beat him. ECF No. 7-9, PageID.1129. Thus, a review of the record does not

indicate that Willis testified falsely at trial. Any inconsistencies in Willis’ testimony

or variations from Felzke’s interview statements do not establish that the prosecution

knowingly presented false testimony. The fact that a witness contradicts himself or

changes his story does not establish perjury, see, e.g., Malcum v. Burt, 276 F. Supp.

2d 664, 684 (E.D. Mich. 2003), and mere inconsistencies in a witness’s testimony do

not establish the knowing use of false testimony by a prosecutor. Coe, 161 F.3d at

343. Petitioner fails to show that the prosecutor knowingly presented, or failed to

correct, materially false testimony.

      Second, Petitioner fails to establish that the prosecutor engaged in misconduct

during closing arguments. During closing arguments, the prosecutor recounted

Willis’ testimony and argued that he obtained the detailed information about

Petitioner’s involvement in the crime and his attempts to avoid getting caught from

Petitioner himself. See ECF No. 7-7, PageID.830-835. Such argument was based

upon Willis’ own testimony and reasonable inferences therefrom. While prosecutors

may not misstate the evidence, United States v. Carter, 236 F.3d 777, 784 (6th Cir.

2001), or argue facts not in evidence, Abela v. Martin, 380 F.3d 915, 929 (6th Cir.

2004), they can make arguments based upon the evidence and have “‘leeway to

argue reasonable inferences from the evidence’ during closing arguments.” United



                                           19
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1424 Filed 04/22/21 Page 20 of 35



States v. Crosgrove, 637 F.3d 646, 664 (6th Cir. 2011) (quoting Byrd v. Collins, 209

F.3d 486, 535 (6th Cir. 2000)). Moreover, a prosecutor may argue from the facts

that a witness is (or is not) worthy of belief. Portuondo v. Agard, 529 U.S. 61, 69

(2000); Cristini v. McKee, 526 F.3d 888, 902 (6th Cir. 2008). Such was the case

here. The prosecutor’s argument was based upon Willis’ testimony, other testimony

presented at trial, and reasonable inferences from that evidence. Petitioner fails to

show that the prosecutor engaged in misconduct which rendered his trial

fundamentally unfair. Habeas relief is not warranted on these claims.

             3.    Ineffective Assistance of Counsel Claims

      Lastly, Petitioner asserts that he is entitled to habeas relief because trial

counsel was ineffective for making a mid-trial strategy change regarding his

testimony, endorsing Lakendric Willis’ testimony in opening statements and failing

to impeach him with evidence, concurring with the prosecution’s striking of certain

witnesses, failing to investigate and produce defense evidence, not objecting to the

use of perjured testimony, and failing to request disputed accomplice and mistake of

fact jury instructions. Respondent contends that these claims lack merit.

      The Sixth Amendment to the United States Constitution guarantees a criminal

defendant the right to the effective assistance of counsel. In Strickland v.

Washington, 466 U.S. 668 (1984), the Supreme Court set forth a two-prong test for



                                           20
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1425 Filed 04/22/21 Page 21 of 35



determining whether a habeas petitioner has received ineffective assistance of

counsel. First, a petitioner must prove that counsel’s performance was deficient.

This requires a showing that counsel made errors so serious that he or she was not

functioning as counsel as guaranteed by the Sixth Amendment. Strickland, 466 U.S.

at 687. Second, the petitioner must establish that counsel’s deficient performance

prejudiced the defense. Counsel’s errors must have been so serious that they

deprived the petitioner of a fair trial or appeal. Id.

      To satisfy the performance prong, a petitioner must identify acts that were

“outside the wide range of professionally competent assistance.” Id. at 690. The

reviewing court’s scrutiny of counsel’s performance is highly deferential. Id. at 689.

There is a strong presumption that trial counsel rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional judgment.

Id. at 690. The petitioner bears the burden of overcoming the presumption that the

challenged actions were sound trial strategy.

      As to the prejudice prong, a petitioner must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694. A reasonable probability is one that is

sufficient to undermine confidence in the outcome of the proceeding. Id. “On

balance, the benchmark for judging any claim of ineffectiveness must be whether



                                            21
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1426 Filed 04/22/21 Page 22 of 35



counsel’s conduct so undermined the proper functioning of the adversarial process

that the [proceeding] cannot be relied on as having produced a just result.”

Strickland, 466 U.S. at 686.

      The Supreme Court has confirmed that a federal court’s consideration of

ineffective assistance of counsel claims arising from state criminal proceedings is

quite limited on habeas review due to the deference accorded trial attorneys and state

appellate courts reviewing their performance. “The standards created by Strickland

and § 2254(d) are both ‘highly deferential,’ and when the two apply in tandem,

review is ‘doubly’ so.” Harrington, 562 U.S. at 105 (internal and end citations

omitted). “When § 2254(d) applies, the question is not whether counsel’s actions

were reasonable. The question is whether there is any reasonable argument that

counsel satisfied Strickland’s deferential standard.” Id.

      The Michigan Court of Appeals denied relief on these claims. The court

explained:

      Youngs argues that his lawyer was ineffective for not requesting a
      “mistake-of-fact” instruction concerning whether Youngs mistakenly
      believed that Lacina had consented to the breaking and entering as part
      of Lacina's plan to commit insurance fraud. We disagree.

      The defense of mistake-of-fact requires, in part, that the mistake relate
      to facts and not the law, and that the mistake be honest and reasonable.
      21 Am. Jur. 2d, Criminal Law, § 152, pp. 232–233. “‘A mere belief,
      unsupported by a showing of due care and bona fide, reasonable effort
      to ascertain the facts, is insufficient to constitute a mistake of fact


                                          22
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1427 Filed 04/22/21 Page 23 of 35



      defense.’” People v. Quinn, 440 Mich. 178, 196; 487 N.W.2d 194
      (1992), quoting People v. Dillard, 154 Cal. App. 3d 261, 266; 201 Cal.
      Rptr. 136 (1984). In this case, the evidence did not support a finding
      that Youngs acted in a mistaken manner. Rummell testified that she
      gave Youngs the impression that Lacina was aware of their plans and
      that Lacina intended to make a false insurance claim. However, no
      evidence was presented showing that Youngs actually believed
      Rummell or that he acted with due care in determining whether the
      assertion was true. Instead, the evidence established that Youngs tried to
      keep Lacina from returning home, then assaulted him when he arrived
      at the home while Youngs was still there. Thus, the evidence supports
      the inference that Youngs did not believe that Lacina knew about
      Rummell's plan or was involved in it, and is inconsistent with any
      alleged belief by Youngs that Lacina was aware of the planned break-in.
      Because a mistake-of-fact defense was not available to Youngs on the
      basis of the evidence presented, his lawyer was not ineffective for
      failing to request a jury instruction on that defense. People v. Gonzalez,
      468 Mich. 636, 645; 664 N.W.2d 159 (2003).

      Youngs also argues that his lawyer was ineffective for not requesting a
      disputed accomplice instruction, M Crim JI 5.5, to be given along with
      M Crim JI 5.6, with respect to Lacina's testimony. These instructions
      would have required the jury to decide whether Lacina was an
      accomplice to the offenses, and if so, to consider his testimony closely
      and with careful scrutiny.

      As defined by M Crim JI 5.5, an “accomplice” must “knowingly and
      willingly help[ ] or cooperate [ ]” in the commission of the crime. While
      testimony was presented that Lacina considered taking advantage of the
      crimes by falsely claiming after the offenses that $5,000 had been
      stolen, no evidence supported a finding that Lacina played a role in the
      commission of the offenses or had prior knowledge that the offenses
      would be committed. Although Rummell testified that she told Youngs
      that Lacina wanted the break-in to occur, she repeatedly stated that this
      was a lie and that Lacina played no part in planning the break-in. Willis
      also testified that nothing Youngs told him indicated that Lacina was
      involved in the break-in. Nor did any testimony support an accomplice
      instruction concerning Youngs's assault on Lacina. Although Youngs


                                         23
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1428 Filed 04/22/21 Page 24 of 35



      points to inaccuracies in Lacina's testimony concerning the details of the
      type of truck driven by his assailant and his assailant's height, these
      inaccuracies do not establish support for a disputed accomplice
      instruction. Moreover, Youngs ignores the import of the fact that Lacina
      was severely assaulted when he returned to his house. The severity of
      the assault against Lacina is completely at odds with any notion that
      Lacina was a party to the planned break-in. Accordingly, the evidence
      did not support a separate accomplice instruction with respect to Lacina,
      and therefore, Youngs was not prejudiced by his lawyer's failure to
      request the instruction.
                                          ***
      Youngs's asserts that his trial lawyer was ineffective for failing to object
      to the prosecutor's conduct discussed above. Having concluded that the
      prosecutor's conduct was not improper, it follows that his trial lawyer
      was not ineffective for failing to object. Goodin, 257 Mich. App. at 433.
      To the extent that an objection might have been appropriate with respect
      to the “patsy” comments, because Youngs was not prejudiced by those
      isolated remarks, he cannot demonstrate a reasonable probability that,
      but for his lawyer's failure to object, the outcome of the proceeding
      would have been different.

      Youngs also argues that his trial lawyer was ineffective for telling the
      jury during opening statement that Youngs would testify, and then
      frightening Youngs into not testifying during trial by “ominously”
      warning him that the prosecution would possibly “[tear] him to shreds,
      making him out to be a monster, and eliciting all sorts of horrible
      things.” We disagree.

      A criminal defendant has a fundamental constitutional right to testify at
      trial. U.S. Const., Am. XIV; Const. 1963, art. 1, §§ 17, 20. The decision
      to testify or not to testify is a strategic one “best left to an accused and
      his counsel.” People v. Martin, 150 Mich. App. 630, 640; 389 N.W.2d
      713 (1986). “Although counsel must advise a defendant of this right, the
      ultimate decision whether to testify at trial remains with the defendant.”
      People v. Bonilla–Machado, 489 Mich. 412, 419; 803 N.W.2d 217
      (2011). “If the accused expresses a wish to testify at trial, the trial court
      must grant the request, even over counsel's objection.” People v.
      Simmons, 140 Mich. App. 681, 685; 364 N.W.2d 783 (1985). “[I]f


                                          24
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1429 Filed 04/22/21 Page 25 of 35



       defendant ... decides not to testify or acquiesces in his attorney's
       decision that he not testify, the right will be deemed waived.” Id.
       (citation omitted).

       There is no basis in the record for concluding that Youngs's lawyer
       deprived Youngs of his constitutional right to testify. The record
       contains no indication that Youngs expressed to his lawyer a desire to
       testify and that his lawyer somehow “forced” or “coerced” him into
       forgoing that right. On the contrary, after the prosecution rested,
       Youngs's lawyer stated on the record that he and Youngs had discussed
       whether Youngs would testify, that Youngs was advised of his right to
       testify or not testify and the possible consequences of testifying, that his
       lawyer had “left the final decision up to” Youngs, and that Youngs had
       decided not to testify. The court also questioned Youngs as to whether
       he had discussed this with his lawyer; Youngs replied that he had and
       stated that it was his decision not to testify. Youngs never expressed
       disagreement with his lawyer's statement that he did not wish to testify,
       did not claim that he was ignorant of his right to testify, and did not
       claim that his lawyer had coerced him into not testifying. Accordingly,
       the record does not support Youngs's claim that his lawyer was
       ineffective in this regard.

       Finally, because Youngs has not demonstrated multiple errors by his
       trial lawyer, he cannot show that he is entitled to relief due to the
       cumulative effect of his lawyer's deficient conduct. See People v.
       Gaines, 306 Mich. App. 289, 310; 856 N.W.2d 222 (2014) (“[O]nly
       ‘actual errors’ are aggregated when reviewing a cumulative-error
       argument.”).

Youngs, 2017 WL 430234 at *4, 9 (footnote omitted).

       The state court’s decision is neither contrary to Supreme Court precedent nor

an unreasonable application of federal law or the facts.2 First, with respect to

        2
          The Court notes that it would reach the same result under a de novo standard of review.
 The parties and the record indicate that the Michigan Court of Appeals did not specifically
 address some of Petitioner’s distinct ineffective assistance of counsel claims. Because there was
 no state court ruling on those issues, the Court conducted a de novo review of those claims.

                                                25
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1430 Filed 04/22/21 Page 26 of 35



Petitioner’s decision not to testify at trial, it is well-established that a criminal

defendant has a constitutional right to testify on his own behalf. Rock v. Arkansas,

483 U.S. 44, 52-53 & n. 10 (1987); Neuman v. Rivers, 125 F.3d 315, 318 (6th Cir.

1997). Nonetheless, “a ‘barebones assertion by a defendant, [even one] made under

oath, is insufficient to require a hearing or other action on his claim that his right to

testify in his own defense was denied him. It just is too facile a tactic to be allowed

to succeed. Some greater particularity is necessary ... to give the claim sufficient

credibility to warrant a further investment of judicial resources in determining the

truth of the claim.’” McCoy v. Bock, 2003 WL 22994984, *11 (E.D. Mich. Dec. 17,

2003) (Lawson, J.) (quoting Underwood v. Clark, 939 F.2d 473, 476 (7th Cir. 1991),

and citing Chang v. United States, 250 F.3d 79, 84-85 (2nd Cir. 2001); Sciliano v.

Vose, 834 F.2d 29, 31 (1st Cir. 1987)).

       In this case, Petitioner makes only a bald assertion that trial counsel scared

him into not testifying at trial by telling him that the prosecution would tear him

apart on cross-examination. Petitioner does not allege facts to show that he was

misled or believed that he was not allowed to testify. Defense counsel’s role is to

advise the defendant whether to take the stand, but it is for the defendant, ultimately,

to decide. See United States v. Webber, 208 F.3d 545, 550-51 (6th Cir. 2000) (citing

cases). A defendant must “alert the trial court” that he or she desires to testify or that



                                             26
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1431 Filed 04/22/21 Page 27 of 35



there is a disagreement with counsel about whether he or she should take the stand.

Waiver is presumed from the defendant’s failure to testify or notify the trial court of

the desire to do so. Id. at 551. Petitioner did not testify nor notify the trial court of

his desire to do so during trial. Rather, he confirmed that he consulted with counsel

about the pros and cons of testifying on his own behalf, acknowledged that it was his

decision, and waived his right to testify on the record. See ECF No. 7-6,

PageID.819-820.

      Petitioner nonetheless asserts that counsel was ineffective for telling the jury

during opening statements that he would testify at trial and then scaring him into not

doing so. The breach of an important promise in an opening statement, such as the

promise that a witness or a defendant will testify, may amount to deficient

performance. See, e.g., English v. Romanowski, 602 F.3d 714, 729 (6th Cir. 2010).

But counsel’s failure to fulfill a promise made in an opening statement “is not often a

successful basis for an ineffective assistance of counsel claim.” Smith v. Rewerts,

No. 17-CV-13614, 2018 WL 4637342, *9 (E.D. Mich. Sept. 27, 2018) (citing cases).

Moreover, English makes clear that ineffective assistance of counsel exists when

counsel fails to reasonable investigate the basis for the promise, not for merely

making the unfulfilled promise. English, 602 F.3d at 729.

      In this case, Petitioner fails to establish that counsel’s performance was



                                            27
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1432 Filed 04/22/21 Page 28 of 35



deficient and/or that he was prejudiced by counsel’s conduct. Well-established

federal law requires that defense counsel conduct a reasonable investigation into the

facts of a defendant’s case, or make a reasonable determination that such

investigation is unnecessary. Wiggins, 539 U.S. at 522-23; Strickland, 466 U.S. at

691; Stewart v Wolfenbarger, 468 F.3d 338, 356 (6th Cir. 2007); Towns v. Smith,

395 F.3d 251, 258 (6th Cir. 2005). The duty to investigate “includes the obligation

to investigate all witnesses who may have information concerning . . . guilt or

innocence.” Towns, 395 F.3d at 258. That being said, decisions as to what evidence

to present and whether to call certain witnesses are presumed to be matters of trial

strategy. When making strategic decisions, counsel’s conduct must be reasonable.

Roe v. Flores-Ortega, 528 U.S. 470, 481 (2000); see also Wiggins, 539 U.S. at 522-

23. The failure to call witnesses or present evidence constitutes ineffective

assistance of counsel only when it deprives a defendant of a substantial defense.

Chegwidden v. Kapture, 92 F. App’x 309, 311 (6th Cir. 2004); Hutchison v. Bell,

303 F.3d 720, 749 (6th Cir. 2002).

      The record indicates that trial counsel conducted a significant pre-trial

investigation into Petitioner’s case. Counsel’s billing records indicate that he

reviewed the prosecution’s files, police interviews, and reports, listened to hours of

jail audio and phone calls, investigated potential witnesses, and consulted with



                                          28
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1433 Filed 04/22/21 Page 29 of 35



Petitioner several times before trial. ECF No. 1, PageID.99. Given this

investigation, counsel may have initially thought it would be prudent for Petitioner

to testify at trial, but then reasonably determined mid-trial that it was not necessary

for Petitioner to do so given the lack of physical evidence linking him to the crime,

the weaknesses in the prosecution’s case, and his own questioning of the victims and

witnesses, as well as the inherent risks of cross-examination. Moreover, as

explained supra, Petitioner and counsel discussed whether Petitioner should testify.

After their discussion, Petitioner decided not to testify and his decision was placed

on the record. Petitioner did not indicate that he was frightened or coerced into

waiving his right to testify. Trial counsel’s advice and conduct was reasonable under

the circumstances.

      Additionally, even assuming that counsel erred by indicating during his

opening statement that Petitioner would testify at trial, Petitioner fails to establish

that he was prejudiced by such conduct. Petitioner was aware of counsel’s opening

remark (which was brief), discussed the pros and cons of testifying with counsel, and

still chose not to testify. Counsel was able to cross-examine the victims and the

other witnesses and highlight inconsistencies in their testimony and to argue

reasonable doubt/an alternate theory of events as a defense to the charges without

Petitioner’s testimony. Petitioner was thus not deprived of a substantial defense at



                                           29
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1434 Filed 04/22/21 Page 30 of 35



trial. Moreover, given the significant evidence of guilt presented at trial, including

the testimony of Lakendric Willis and Jamie Rummell, Petitioner fails to show that

counsel’s opening statement affected the outcome at trial. He thus fails to establish

that counsel was ineffective in this regard.

      Second, as to trial counsel’s “endorsement” of Lakendric Willis’ testimony in

opening statements by conceding that Petitioner made statements to Willis (about

$5,000 not being taken) and his failure to attack Willis’ credibility with documentary

evidence (police reports of interviews with Tawny and Jerry Felzke), Petitioner fails

to show that counsel erred and/or that he was prejudiced by counsel’s conduct. As to

counsel’s opening statement, the remark was brief, see ECF No. 7-5, PageID.398,

was made in response to the prosecutor’s more lengthy discussion of the issue, id. at

PageID.393-394, and was made in the context of criticizing the police investigation

and the prosecution witnesses’ version of events. Id. at 398-399. Given such

circumstances, counsel’s opening statement remark was reasonable. Petitioner fails

to establish that counsel was ineffective.

      As to the cross-examination of Willis, it is well-settled that the

cross-examination of witnesses is generally a matter of trial strategy left to the

professional discretion of counsel. See Jackson v. Bradshaw, 681 F.3d 753, 765 (6th

Cir. 2012) (stating that “most cross-examinations can be improved but if that were



                                             30
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1435 Filed 04/22/21 Page 31 of 35



the standard of constitutional effectiveness, few would be the counsel whose

performance pass muster” and citing cases). The record in this case indicates that

counsel reviewed the Felzke police reports, ECF No. 1, PageId.86-87, and reviewed

multiple recordings of jail audio and phone calls involving Willis and others. Id. at

PageID.99. Given such action, counsel may have reasonably determined that cross-

examining Willis about the source of his information would not be beneficial to the

defense because the police report indicates states that Tawny Felzke only gave Willis

“brief information” about the crime and did not include much of the detailed

information that he provided at trial. Additionally, the police report indicates that

Jerry Felzke obtained information about the crime directly from Petitioner thereby

providing more inculpatory evidence against him. Counsel’s decision not to delve

into such matters on cross-examination was reasonable. The fact that counsel’s

strategy was ultimately unsuccessful does not mean that counsel was ineffective.

Moss v. Hofbauer, 286 F.3d 851, 859 (6th Cir. 2002). Petitioner fails to establish

that counsel was ineffective.

      Third, with regard to counsel’s stipulation to the prosecution’s request to

strike two witnesses, Tawny and Jerry Felzke, Petitioner similarly, and for the same

reasons discussed supra, fails to show that counsel’s decision was not a matter of

sound trial strategy. Counsel may have reasonably determined that testimony from



                                          31
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1436 Filed 04/22/21 Page 32 of 35



those witnesses would not benefit the defense case and could, in fact, provide more

incriminating evidence to support the prosecution’s case. Petitioner fails to establish

that counsel was ineffective.

      Fourth, as to counsel’s alleged failure to investigate and produce testimony

vital to the defense, i.e., his failure to interview Lakendric Willis, Tawny Felzke, and

Jerry Felzke before trial, Petitioner fails to show that counsel erred and/or that he

was prejudiced by counsel’s conduct. As discussed supra, the record indicates that

counsel reviewed the prosecution’s file, the police reports, and Willis’ jail audio and

phone recordings before trial. Counsel was thus well aware of the witnesses’

knowledge of the crime and their potential testimony, and he may have reasonably

decided that interviewing them before trial was unnecessary.

      Moreover, Petitioner fails to establish that he was prejudiced by counsel’s

conduct. He fails to show what more counsel would have discovered through

interviews with these individuals which would have benefitted his defense. As

noted, conclusory allegations are insufficient to warrant federal habeas relief. See

Cross, 238 F. App’x at 39-40; Workman, 178 F.3d at 771; see also Washington, 455

F.3d at 733. Petitioner fails to establish that counsel was ineffective.

      Fifth, with respect to counsel’s failure to object to the alleged instances of

false testimony/prosecutorial misconduct, Petitioner fails to show that he is entitled



                                           32
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1437 Filed 04/22/21 Page 33 of 35



to relief. Given the Michigan Court of Appeals’ decision and this Court’s ruling that

the prosecution did not engage in such misconduct, however, Petitioner cannot

establish that counsel erred and/or that he was prejudiced by counsel’s conduct.

Counsel cannot be deemed deficient for failing to make a meritless argument or a

futile objection. See Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2014) (“Omitting

meritless arguments is neither professionally unreasonable nor prejudicial.”); United

States v. Steverson, 230 F.3d 221, 225 (6th Cir. 2000). Petitioner fails to establish

that counsel was ineffective.

      Sixth, as to counsel’s failure to request “disputed accomplice” and “mistake of

fact” jury instructions, Petitioner fails to show that he is entitled to relief. The

Michigan Court of Appeals determined that such instructions were not supported by

the evidence and were not warranted as a matter of state law. See Youngs, 2017 WL

430234 at *4. It is well-settled that “a state court’s interpretation of state law,

including one announced on direct appeal of the challenged conviction, binds a

federal court sitting in habeas corpus.” Bradshaw v. Richey, 546 U.S. 74, 76 (2005);

Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir. 2002). State courts are the final

arbiters of state law and federal courts will not intervene in such matters. Lewis v.

Jeffers, 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir.

1987). Given that state law determinations are entitled to deference on habeas



                                            33
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1438 Filed 04/22/21 Page 34 of 35



review, Petitioner cannot establish that counsel erred and/or that he was prejudiced

by counsel’s conduct in failing to request the instructions. As noted, counsel cannot

be deficient for failing to make a meritless request. Coley, 706 F.3d at 752;

Steverson, 230 F.3d at 225. Petitioner fails to demonstrate that counsel was

ineffective.

      Lastly, Petitioner asserts that he is entitled to relief due to the cumulative

effective of trial counsel’s alleged errors. The Supreme Court “has not held that

distinct constitutional claims can be cumulated to grant habeas relief.” Lorraine v.

Coyle, 291 F.3d 416, 447 (6th Cir. 2002). The Sixth Circuit has ruled that such a

cumulative error claim is not cognizable on habeas review. See Sheppard v. Bagley,

657 F.3d 338, 348 (6th Cir. 2011) (citing Moore v. Parker, 425 F.3d 250, 256 (6th

Cir. 2005)); see also Moreland v. Bradshaw, 699 F.3d 908, 931 (6th Cir. 2012)

(ruling that trial counsel cumulative error claim was not cognizable and citing

Hoffner v. Bradshaw, 622 F.3d 487, 513 (6th Cir. 2010), and Moore). Petitioner

thus fails to state a claim upon which relief may be granted as to this issue.

Moreover, given that his ineffective assistance of counsel claims lack merit, he

cannot establish that he is entitled to relief based upon cumulative error. In sum,

Petitioner fails to establish that trial counsel was ineffective under the Strickland

standard. Habeas relief is not warranted on these claims.



                                           34
Case 2:18-cv-11629-PDB-EAS ECF No. 12, PageID.1439 Filed 04/22/21 Page 35 of 35



V.    Conclusion

      For the reasons stated, the Court concludes that Petitioner is not entitled to

habeas relief on his claims. Accordingly, the Court DENIES and DISMISSES

WITH PREJUDICE the petition for a writ of habeas corpus.

      Before Petitioner may appeal, a certificate of appealability must issue. See 28

U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of appealability may

issue only if a petitioner makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief on the

merits, the substantial showing threshold is met if the petitioner demonstrates that

reasonable jurists would find the court’s assessment of the claim debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). The Court concludes that

Petitioner fails to make a substantial showing of the denial of a constitutional right as

to his claims. Accordingly, the Court DENIES a certificate of appealability.

      Lastly, the Court concludes that an appeal from this decision cannot be taken

in good faith. See FED. R. APP. P. 24(a). Accordingly, the Court DENIES leave to

proceed in forma pauperis on appeal. This case is CLOSED.

      IT IS SO ORDERED.


Dated: April 22, 2021                           s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge

                                           35
